Title: [Diary entry: 15 October 1785]
From: Washington, George
To: 

Saturday 15th. Thermometer at 66 in the Morng. 68 at Noon and 68 at Night. A Heavy lowering morning with the wind at South. Clear afternoon and fine Evening. The Reverend Mr. Grayson, and Doctr. Griffith; Lund Washington, his wife, & Miss Stuart came to Dinner—All of whom remained the Evening except L. W. After the Candles were lighted George Auge. Washington and Frances Bassett were married by Mr. Grayson. The ground continuing too wet to level, the labourers worked in the Shrubberies. Put two thousand of the Common Chestnuts into a box with dry Sand—a layer of each & two hundred of the Spanish Chesnut in like manner to plant out in the Spring. These were put into Sand in a day or two after they were taken from the Trees.